Citation Nr: 0813615	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  04-14 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to an initial rating greater than 10 percent 
for stress incontinence prior to April 12, 2007.

2.  Entitlement to an initial rating greater than 40 percent 
for stress incontinence since April 12, 2007.

3.  Entitlement to an initial rating greater than 30 percent 
for chronic vaginitis with a history of cervicitis and 
abnormal pap smears prior to October 8, 2002.

4.  Entitlement to an initial rating greater than 10 percent 
for chronic vaginitis with a history of cervicitis and 
abnormal pap smears since October 8, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to October 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  In that decision, the RO granted 
service connection for chronic vaginitis with a history of 
cervicitis and abnormal pap smears as well as service 
connection for stress incontinence.  For each disability, the 
RO assigned initial noncompensable ratings effective November 
13, 2000.  The veteran appealed the initial ratings assigned.

In January 2003, the veteran moved to the state of Florida.  
The St. Petersburg, Florida RO currently holds jurisdiction 
over the claims.

In February 2007, the Board remanded the claims to the RO, 
via the Appeals Management Center (AMC) in Washington, D.C., 
for additional development.

In a rating decision dated September 2007, the RO increased 
the initial rating for stress incontinence to 10 percent 
prior to April 12, 2007 and 40 percent thereafter.  The RO 
also increased the initial rating for chronic vaginitis with 
a history of cervicitis and abnormal pap smears to 30 percent 
prior to October 8, 2002, and reduced the rating to 10 
percent effective October 8, 2002.

Since the RO has assigned staged ratings covering the appeal 
period, the Board has rephrased the issues on the title page 
to reflect that four separate issues are on appeal.


FINDINGS OF FACT

1.  For the time period prior to April 12, 2007, the 
competent evidence, overall, shows that the veteran's urinary 
incontinence was manifested by a daytime voiding interval of 
three hours or more and nocturnal voiding times two absent 
any significant obstructive symptomatology or need to wear 
absorbent materials.

2.  Since April 12, 2007, the veteran's urinary incontinence 
has not been shown to require the changing of absorbent 
materials more than 4 times per day.

3.  For the time period prior to October 8, 2002, the veteran 
was in receipt of the maximum available scheduler rating for 
chronic vaginitis with a history of cervicitis and abnormal 
pap smears.

4.  Since October 8, 2002, the competent evidence, overall, 
does not show that the veteran's chronic vaginitis with a 
history of cervicitis and abnormal pap smears has not been 
controlled by continuous treatment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 
percent for urinary stress continence prior to April 12, 2007 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 
4.115a, 4.115b, Diagnostic Code 7517 (2007).

2.  The criteria for an initial rating greater than 40 
percent for urinary stress continence since April 12, 2007 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 
4.115a, 4.115b, Diagnostic Code 7517 (2007).

3.  The criteria for an initial rating greater than 30 
percent for chronic vaginitis with a history of cervicitis 
and abnormal pap smears prior to October 8, 2002 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.115a, 
4.115b, Diagnostic Code 7611 (2007).

4.  The criteria for an initial evaluation greater than 10 
percent for chronic vaginitis with a history of cervicitis 
and abnormal pap smears since October 8, 2002 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b, 
Diagnostic Code 7611 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded). 
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990). 

A.  Stress incontinence

The RO has rated the veteran's urinary incontinence under the 
criteria of Diagnostic Code 7517, an injury to the bladder 
under 38 C.F.R. § 4.115b.  The Board agrees that this is the 
best code to evaluate the veteran's condition.  This 
diagnostic code calls for rating an injury to the bladder as 
a voiding dysfunction.  A voiding dysfunction is rated as 
either urine leakage, urine frequency, or obstructed voiding.  
38 C.F.R. § 4.115a.  In evaluating these diagnostic codes, 
only the predominant area of dysfunction shall be considered 
for rating purposes.  Id.

Continual Urine Leakage, Post Surgical Urinary Diversion, 
Urinary Incontinence, or Stress Incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day is rated 60 
percent.  If it requires the wearing of absorbent materials 
which must be changed 2 to 4 times per day, it is rated 40 
percent.  Requiring the wearing of absorbent materials which 
must be changed less than 2 times per day, it is rated 20 
percent.  Id.

Urinary Frequency, with daytime voiding interval less than 
one hour, or awakening to void five or more times per night, 
is rated 40 percent.  Daytime voiding interval between one 
and two hours, or awakening to void three to four times per 
night is rated 20 percent.  Daytime voiding interval between 
two and three hours, or awakening to void two times per night 
is rated 10 percent.  Id.

Obstructed voiding with urinary retention requiring 
intermittent or continuous catheterization is rated 30 
percent.  Marked obstructive symptomatology (hesitancy, slow 
or weak stream, decreased force of stream) with any one or 
combination of the following: 1. Post void residuals greater 
than 150 cc; 2. Uroflowmetry; markedly diminished peak flow 
rate (less than 10 cc/sec); 3. Recurrent urinary tract 
infections secondary to obstruction; and 4. Stricture disease 
requiring periodic dilatation every 2 to 3 months, is rated 
10 percent.  Obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year, 
is rated noncompensable (0 percent).  Id.

The RO has assigned an initial 10 percent rating for the 
veteran's urinary stress incontinence for the time period 
prior to April 12, 2007.  

Applying the criteria to the facts of this case, the Board 
finds that an initial rating greater than 10 percent for this 
time period is not warranted.  The Board notes that the 
competent evidence, overall, shows that the veteran's urinary 
incontinence was manifested by a daytime voiding interval of 
three hours or more and nocturnal voiding times two absent 
any significant obstructive symptomatology or need to wear 
absorbent materials.

The evidence shows that the veteran underwent a pubovaginal 
sling with graft in August 2000 due to stress incontinence.  
In September 2000, she reported to her private physician a 
daytime voiding interval of every three hours, and nocturnal 
voiding times 2.  Thereafter, private clinical records in 
October 2000 and December 2001 essentially noted her concerns 
of urinary frequency with occasional difficulty with urinary 
hesitancy.  At those times, bladder scans showed emptying of 
the bladder.  She denied any stress incontinence during VA 
compensation and Pension examinations in March and April 
2001.  Intravenous pyelograms (IVP) performed in August 2003 
and January 2004 found no significant residual urines.  A 
July 2005 bladder screening, performed to investigate her 
complaint of increased frequency of nocturnal voiding, found 
no residual urines.  At that time, she was prescribed 
Tofranil and advised to void every 4 hours.

The Board finds that the lay and medical evidence described 
above provides highly probative evidence against an initial 
rating in excess of 10 percent for the time period prior to 
April 12, 2007.  

On VA compensation and pension examination on April 12, 2007, 
the veteran reported for the first time wearing absorbent 
materials that were changed 2 to 4 times per day.  Notably, 
there was no lay or medical evidence prior to April 12, 2007 
that the veteran used absorbent materials due to urinary 
leakage.  In fact, the April 2007 VA examination did not 
describe the veteran as wearing absorbent materials.  The 
veteran has never reported changing absorbent material more 
than 4 times per day.  As such, there is no basis for a 
higher initial rating still based upon  urine leakage, urine 
frequency, or obstructed voiding under 38 C.F.R. § 4.115a.

In so deciding, the Board notes that the veteran is competent 
to describe many of the criteria which would warrant higher 
scheduler ratings in this claim.  Her descriptions regarding 
the frequency, severity and duration of her symptoms have 
been relied upon in supporting her currently assigned 
ratings.  She has not introduced lay evidence that would 
support higher ratings still for any time during the appeal 
period.  The benefit of the doubt rule does not apply as the 
preponderance of the evidence is against her claim.  
38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 56.

B.  Chronic vaginitis

The RO has rated the veteran's chronic vaginitis with a 
history of cervicitis and abnormal pap smears under the 
criteria of Diagnostic Code 7611, 38 C.F.R. § 4.116.  Under a 
General Rating Formula for Disease, Injury, or Adhesions of 
Female Reproductive Organs, a 10 percent rating is assigned 
if symptoms require continuous treatment.  A maximum 30 
percent rating requires symptoms not controlled by continuous 
treatment.  

The RO has assigned the maximum 30 percent rating under 
Diagnostic Code 7611 for the time period prior to October 8, 
2002.  The lay and medical evidence of record prior to 
October 8, 2002 showed a history of recurrent yeast 
infections and vaginal pain with intercourse, providing the 
basis for the 30 percent evaluation. 

As a result of chronic pelvic pain with dyspareunia, she 
underwent laparoscopic right salpingo-oopherectomy with 
ablation of endometrial implants and revision of right lower 
quadrant scar in October 2002.    

Thereafter, the record reflects that the veteran was treated 
for candiasis/yeast infections in January, July, August and 
October 2003 which resolved with treatment.  A December 2003 
VA compensation and pension examination showed normal vaginal 
findings, providing evidence against this claim.  A 
Papanicolaou's (PAP) smear in February 2004 demonstrated low-
grade squamous intraepithelial lesion (LGSIL) and high-grade 
squamous intraepithelial lesion (HGSIL) virus (papillovirus 
infection).  In March 2004, she was prescribed Diflucan and 
Tequin due, in part, to chronic vaginitis.  At this time, VA 
received a statement from the veteran's treating VA clinician 
describing chronic vaginitis and frequent yeast infections 
relieved with prophylactic treatment and good personal 
hygiene.  A colcoscope in April 2004 demonstrated human 
papilloma virus changes in the vagina which had the 
appearance of mild dysplasia to the cystologist.  Otherwise, 
the vagina was clean.  The examiner recommended no treatment 
other than monitoring as the HPV would likely "burn itself 
out." 

Thereafter, the remainder of the veteran's PAP smears has 
been negative and there is no treatment for yeast infections 
shown, providing more evidence against this claim.  VA 
compensation and pension examination in July 2005 resulted in 
an impression of past history of HPV virus with abnormal Pap 
smears that had resolved.  VA compensation and pension 
examination in April 2007 again noted that the veteran's PAP 
smears had returned to normal, and her current condition was 
deemed stable.  She described severe vaginal pain and 
occasional monilia after sexual activity.  Her physical 
examination was significant only for suprapubic tenderness. 

On this evidence, the Board finds that the lay and medical 
evidence since October 8, 2002 does not show that the 
veteran's chronic vaginitis with a history of cervicitis and 
abnormal pap smears has not been controlled by continuous 
treatment.   As noted by her treating examiner, the veteran's 
chronic vaginitis and frequent yeast infections were relieved 
with prophylactic treatment and good personal hygiene.  Her 
HPV lesion resolved without treatment.  The VA compensation 
and pension examinations, as well as VA clinical records, 
provide highly probative evidence against this claim.

In so deciding, the Board finds the veteran's descriptions 
regarding pelvic pain and the frequency of her yeast 
infections is competent.  The competent medical evidence, 
however, does not show that her symptoms have not been 
controlled with medications since October 8, 2002.  Simply 
stated, the post-service medical records provide evidence 
against this claim, outweighing her contentions that the 
higher evaluation is warranted.  The benefit of the doubt 
rule does not apply as the preponderance of the evidence is 
against her claim.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 
at 56.

C.  Extraschedular consideration

Finally, the Board has considered whether the veteran's claim 
warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  
The Board is aware of the veteran's complaints as to the 
effects of her service-connected disabilities on her 
activities of daily living.  However, the VA examiner in 
April 2007 described the veteran's chronic vaginitis and 
frequent yeast infections as having no effects on her usual 
daily activities.  The Board finds that there is no evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disabilities 
at issue, that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

D.  The Duty to Notify and The Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to also notify a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the veteran is challenging the initial evaluations 
assigned following grants of service connection.  In Dingess, 
the Court held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Nonetheless, the Board notes that the RO issued VCAA notices 
in April 2004 and February 2007 following the grants of 
service connection in this case.  These letters advised the 
veteran of multiple forms of evidence which may be capable of 
substantiating her claims for further compensation.  In 
particular, the February 2007 letter advised her of how VA 
determines disability ratings according to title 38 Code of 
Regulations, Part 4.  She was advised that the RO considered 
evidence concerning the nature and symptoms of the condition, 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on her employment.  Examples of 
evidence the veteran should provide included information 
about on-going treatment records; recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
her condition affected her ability to work; and a statement 
discussing her disability symptoms from people who have 
witnessed their effects.  See generally Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

The veteran has demonstrated her understanding of the 
evidentiary requirements by informing the RO of pertinent 
treatment records that could substantiate her claims, and 
submitting a doctor statement summarizing her symptoms and 
treatment.  Furthermore, the veteran's statements of record, 
both written and to VA examiners, speak to the effects that 
her disabilities have upon her activities of daily living and 
her other bodily symptoms.

Thus, although additional notice was not required per 
Dingess, the RO did provide additional notice to ensure 
complete development of the claims.  As indicated above, the 
veteran's statements are found by the Board to demonstrate 
actual knowledge of the evidentiary requirements so that 
adjudication of the claims at this time would not be 
prejudicial to the veteran.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007). 

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records and her private and VA medical 
records.  The veteran was afforded VA examinations in March 
2001, December 2003, July 2005 and April 2007 to evaluate the 
nature and severity of her disabilities.  There is no lay or 
medical evidence suggesting an increased severity of symptoms 
to the extent that a higher rating may still be possible.  
Thus, there is no duty to provide further medical 
examination.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist her in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

An initial rating greater than 10 percent for stress 
incontinence prior to April 12, 2007 is denied.

An initial rating greater than 40 percent for stress 
incontinence since April 12, 2007 is denied.

An initial evaluation greater than 30 percent for chronic 
vaginitis with a history of cervicitis and abnormal pap 
smears prior to October 8, 2002 is denied.

An initial evaluation greater than 10 percent for chronic 
vaginitis with a history of cervicitis and abnormal pap 
smears since October 8, 2002 is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


